DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The previously issued claim objection is hereby withdrawn in view of amended claim 5.

 	The Applicant’s arguments with respect to claims #1-4 and 11 in the reply filed on January 14, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

 	Previously withdrawn claims 5-10 directed to non-elected species and which depend from and require all the limitations of allowable claim 1 will be rejoined.

 	Previously withdrawn claims 12-20 which do not depend from nor require all the limitations of allowable claim 1, are canceled by Examiner’s Amendment.

Rejoinder
 	Claims 1-4 and 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(A), claims 5-10 directed to nonelected species and which require all 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 17, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Arimi Yamada, Registration #70,156, on April 6, 2021.

(Claims 12-20: Cancelled)


Allowable Subject Matter
 	Claims #1-11 are allowed.

 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “wherein the insulating layer extends outward from an outermost edge of the buffer layer toward the terminal part, an adhesive layer arranged between the buffer layer and the second substrate, and between the first sealing layer and the second substrate in a cross-sectional view, the adhesive layer extending outside the outermost edge of the buffer layer” (claim 1).

 	As to claim 1, Sasaki (U.S. Patent Publication No. 2018/0123082 A1), hereafter “Sasaki”, teaches a first substrate 100 including a display part 103 arranged with a plurality of pixels and a terminal part 104 arranged in an outside of the display part, the display part and the terminal part being on a first surface of the first substrate; a second substrate 101 facing the first surface and is made of a resin material; a first sealing layer 168 arranged between the first substrate and the second substrate; a buffer layer 174 covering an outer edge of the first sealing layer; an insulating layer 149 between the first sealing layer and the first substrate.  See Sasaki, FIG. 2.
 	However, Sasaki does not teach the insulating layer extends outward from an outermost edge of the buffer layer toward the terminal part because an outermost edge of the buffer layer occurs at an edge of the terminal part and thus the insulating layer cannot extend outwards from it.  Additionally, Sasaki does not teach the limitations of the adhesive layer 
	No other prior art references were found.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 



/SUBERR L CHI/Primary Examiner, Art Unit 2829